444 F.2d 1094
UNITED STATES of America, Plaintiff-Appellee,v.Allan Marston THOMASON, Defendant-Appellant.
No. 71-1537.
United States Court of Appeals, Ninth Circuit.
Aug. 5, 1971, Rehearing Denied Aug. 26, 1971.

Allan Marston Thomason, in pro. per.  Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., Joseph H. Golant, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL, HUFSTEDLER and TRASK, Circuit Judges.
PER CURIAM:


1
Again an appellant challenges the validity of his conviction for refusal to report for induction in violation of 50 U.S.C. App. 462, upon constitutional grounds.


2
He asserts the President's lack of authority to make rules for the regulation of the armed forces; abridgment of trial by jury; that the military rank system constitutes a 'title of nobility'; that it violates the establishment and free exercise of religion provisions; freedom of speech and assembly; denies the right of habeas corpus; and requires a religious test as a qualification for public office.


3
Appellant is shelling the woods hoping he will hit something.  He has missed.  All of his claims of even arguable merit have been passed upon and rejected, even if appellant were able to raise them.  Selective Draft Law Cases, 245 U.S. 366, 38 S.Ct. 159, 62 L.Ed. 349 (1918); Welsh v. United States, 398 U.S. 333, 90 S.Ct. 1792, 26 L.Ed.2d 308 (1970); Witmer v. United States, 348 U.S. 375, 75 S.Ct. 392, 99 L.Ed. 428 (1965); O'Connor v. United States, 415 F.2d 1110 (9th Cir. 1969), cert. denied, 397 U.S. 968, 90 S.Ct. 1002, 25 L.Ed.2d 263 (1970).


4
Judgment affirmed.